Exhibit 10.1

PLEASE NOTE THAT THIS TRANSLATION OF THE GERMAN DOMINATION AND PROFIT LOSS
TRANSFER AGREEMENT IS FOR CONVENIENCE PURPOSES ONLY. IN CASE OF DISCREPANCIES
BETWEEN THE GERMAN ORIGINAL AND THE ENGLISH TRANSLATION ONLY THE GERMAN VERSION
SHALL PREVAIL. NEITHER SUPERIOR INDUSTRIES INTERNATIONAL GERMANY AG NOR
UNIWHEELS AG ASSUMES RESPONSIBILITY FOR ANY MISTAKES, OMISSIONS OR OTHER
INACCURACIES CONTAINED IN THIS TRANSLATION.

“Domination and Profit Transfer Agreement

between

Superior Industries International Germany AG,

c/o Intertrust (Deutschland) GmbH, Grüneburgweg 58, 60322 Frankfurt am Main,
registered

with the commercial register of the local court of Frankfurt am Main under HRB
107708

– hereinafter Superior –

and

UNIWHEELS AG,

Gustav-Kirchhoff-Straße 10-18, 67098 Bad Dürkheim, registered with the
commercial register

of the local court of Ludwigshafen am Rhein under HRB 64198

– hereinafter UNIWHEELS –

Management Control

 

  1.1 UNIWHEELS submits the management control (Leitung) of itself to Superior.
Thus, Superior is entitled to issue instructions (Weisungen) to the management
board of UNIWHEELS regarding the management control of the company. Superior is
not entitled to issue the instruction to the management board of UNIWHEELS to
amend, maintain or terminate this agreement.

 

  1.2 Instructions require text form (Textform).

 

  1.3 The management board of UNIWHEELS is required to comply with the
instructions of Superior according to Clause 1.1 and Clause 1.2 and Section 308
German Stock Corporation Act (Aktiengesetz, “AktG”).

Transfer of Profit

 

  2.1 UNIWHEELS undertakes to transfer its entire annual profit to Superior.
Apart from any contribution to and any dissolution of reserves pursuant to
Clause 2.2, UNIWHEELS shall transfer the maximum amount permissible under
Section 301 AktG as amended from time to time.

 

  2.2 UNIWHEELS may allocate parts of its annual profit to other profit reserves
(Section 272 (3) German Commercial Code (Handelsgesetzbuch, “HGB”)) if and to
the extent that Superior approves it in text form and to the extent permissible
under commercial law and as economically justified by sound commercial judgment.



--------------------------------------------------------------------------------

  2.3 Other profit reserves which have been established during the term of this
agreement shall be dissolved if and to the extent that Superior requests it in
text form and used to compensate any annual loss or the proceeds be transferred
as profit.

 

  2.4 Other reserves and profits carried forward from the period prior to the
term of this agreement may neither be transferred as profit nor be used to
compensate for any annual loss.

 

  2.5 The obligation to transfer the annual profit applies for the first time to
the entire profit generated in the financial year of UNIWHEELS beginning on
1 January 2018 or for whichever subsequent financial year of UNIWHEELS in which
this agreement becomes effective according to Clause 7.2. The obligation becomes
due upon the end of the financial year of UNIWHEELS (balance sheet date
(Bilanzstichtag)) in each case.

 

  2.6 Superior may request to transfer the expected profit in advance if and to
the extent that UNIWHEELS can provide advance payments according to Section 59
AktG.

Assumption of Losses

 

  3.1 Superior is obliged towards UNIWHEELS to assume any losses
(Verlustübernahme) in accordance with the provisions of Section 302 AktG in its
entirety as amended from time to time.

 

  3.2 The obligation of Superior to assume any losses applies for the first time
to the entire financial year of UNIWHEELS in which this agreement becomes
effective according to Clause 7.2. The obligation becomes due upon the end of
the financial year of UNIWHEELS (balance sheet date (Bilanzstichtag)) in each
case.

Annual Compensation

 

  4.1 Superior undertakes to pay the outside shareholders of UNIWHEELS an
adequate compensation by annual cash compensation in proportion to the shares in
the share capital (Ausgleichzahlung, “Annual Compensation”) from and including
the financial year of UNIWHEELS in relation to which the claim of Superior for
the transfer of the annual profit under Clause 2 takes effect, and for the
further term of this agreement.

 

  4.2 The Annual Compensation amounts to a gross sum of EUR 3.38 (“Gross Annual
Compensation Amount”) for each full financial year (12 months) of UNIWHEELS for
each bearer share with no par value of UNIWHEELS with a pro rata portion in the
registered share capital of EUR 1.00 each (each individually “UNIWHEELS Share”
and together “UNIWHEELS Shares”) minus the amount of any corporate income tax
and solidarity surcharge in accordance with the respective tax rate applicable
for these taxes for the relevant financial year, whereby this deduction is to be
effected only on the portion of the Gross Annual Compensation Amount per
UNIWHEELS Share resulting from profits which are subject to German corporate
income tax.

On the basis of the conditions applicable at the time of the conclusion of this
agreement, 15% corporate income tax plus 5.5% solidary surcharge are to be
deducted from the portion of the Gross Annual Compensation Amount in the amount
of EUR 0.95 per UNIWHEELS Share resulting from profits which are subject to
German corporate income tax, which results in EUR 0.15 per UNIWHEELS Share.
Together with the remaining portion of the Gross Annual Compensation Amount of
EUR 2.43 per UNIWHEELS Share resulting from profits which are not subject to
German corporate income tax, this results on the basis of the conditions
applicable at the time of the conclusion of this agreement in an Annual
Compensation in aggregate amount of EUR 3.23 per UNIWHEELS Share for a full
financial year of UNIWHEELS (“Net Annual Compensation Amount”).

 

*Convenience Translation; the German text is legally binding.    2



--------------------------------------------------------------------------------

  4.3 The Annual Compensation is due on the third business day following the
ordinary general meeting of UNIWHEELS for any respective preceding financial
year but in any event within eight months following the expiration of the
relevant financial year.

 

  4.4 The Annual Compensation is granted for the first time for the full
financial year of UNIWHEELS in which the claim of Superior for the transfer of
the annual profit under Clause 2 takes effect.

 

  4.5 If this agreement ends during a financial year of UNIWHEELS or if
UNIWHEELS establishes a short financial year (Rumpfgeschäftsjahr) during the
term of this agreement, the Gross Annual Compensation Amount is reduced pro rata
temporis for the relevant financial year.

 

  4.6 If the share capital of UNIWHEELS is increased from the reserves in
exchange for the issuance of new shares, the Gross Annual Compensation Amount
for each UNIWHEELS Share shall be reduced to such an extent that the total
amount of the Gross Annual Compensation Amount remains unchanged. If the share
capital of UNIWHEELS is increased against cash contributions and/or
contributions in kind, the rights under this Clause 4 also apply for the shares
subscribed to by outside shareholders in such capital increase. The beginning of
each entitlement of the new shares pursuant to this Clause 4 corresponds to the
dividend entitlement set by UNIWHEELS when issuing the new shares.

 

  4.7 If an appraisal proceeding (Spruchverfahren) according to Section 1 no. 1
German Act on Appraisal Proceedings (Spruchverfahrensgesetz, “SpruchG”) is
initiated and the trial court adjudicates a higher Annual Compensation by
non-appealable decision, the outside shareholders are entitled to demand a
corresponding supplemental payment to the Annual Compensation even if they have
already received the Consideration according to Clause 5. Likewise, all other
outside shareholders will be treated equally if Superior undertakes to pay a
higher Annual Compensation to an outside shareholder of UNIWHEELS in a
settlement (Vergleich) for the purpose of avoiding or settling appraisal
proceedings according to Section 1 no. 1 SpruchG.

Consideration

 

  5.1 Superior undertakes upon demand of each outside shareholder of UNIWHEELS
to purchase such shareholder’s UNIWHEELS Shares in exchange for a cash
consideration in the amount of EUR 62.18 for each UNIWHEELS Share (Abfindung,
“Consideration”).

 

  5.2 The obligation of Superior to purchase UNIWHEELS Shares is for a limited
period of time. The time limitation period ends two months after the date on
which the offer of the Consideration by Superior is announced, but at the
earliest two months after the date on which the registration of the existence of
this agreement in the commercial register (Handelsregister) of UNIWHEELS has
been announced pursuant to Section 10 HGB. An extension of the time limitation
period pursuant to Section 305 (4) sentence 3 AktG as a result of a motion for
determining the Annual Compensation or Consideration by the court determined
according to Section 2 SpruchG remains unaffected. In this case, the time
limitation period ends two months after the date on which the decision on the
last motion ruled on has been announced in the Federal Gazette (Bundesanzeiger).

 

*Convenience Translation; the German text is legally binding.    3



--------------------------------------------------------------------------------

  5.3 If the share capital in UNIWHEELS is increased from the reserves in
exchange for the issuance of new shares prior to the expiration of the time
limitation period set forth in Clause 5.2, the Consideration for each UNIWHEELS
Share is reduced from this point in time to such an extent that the total amount
of the Consideration for the shares not considered at this point in time remains
unchanged. If the share capital of UNIWHEELS is increased prior to the
expiration of the time limitation period set forth in Clause 5.2 against cash
contributions and/or contributions in kind, the rights under this Clause 5 also
apply for the shares subscribed to by the outside shareholders in such capital
increase.

 

  5.4 If an appraisal proceeding according to Section 1 no. 1 SpruchG is
initiated and the trial court adjudicates a higher Consideration by
non-appealable decision, the outstanding shareholders are entitled to demand a
corresponding supplemental payment to the Consideration even if they have
already received the Consideration according to this Clause 5. Likewise, all
other outside shareholders will be treated equally if Superior undertakes to pay
a higher Consideration to an outside shareholder of UNIWHEELS in a settlement
(Vergleich) for the purpose of avoiding or settling appraisal proceedings
according to Section 1 no. 1 SpruchG.

 

  5.5 The transfer of the UNIWHEELS Shares for Consideration shall be without
cost to the outstanding shareholders of UNIWHEELS.

Right to Information

Superior is entitled to consult books and records of UNIWHEELS at all times. The
management board of UNIWHEELS is obliged to provide Superior at any time with
any information concerning all matters of UNIWHEELS which Superior requires.
Without prejudice to the rights agreed above, UNIWHEELS is obliged to report to
Superior on a continuous basis on the business development, in particular on
important business transactions.

Entry into Effect and Term of the Agreement

 

  7.1 The agreement requires for its effectiveness the consent of the general
meeting of UNIWHEELS and Superior in each case.

 

  7.2 This agreement becomes effective upon registration of its existence in the
commercial register of UNIWHEELS. It applies with respect to the obligation to
transfer profit pursuant to Clause 2 and the obligation to assume losses
pursuant to Clause 3 with retroactive effect as from the beginning of the
financial year of UNIWHEELS in which the agreement becomes effective upon
registration in the commercial register of UNIWHEELS. It shall in no case enter
into effect before 1 January 2018.

 

  7.3 This agreement is concluded for a fixed period of five time years starting
with the beginning of the obligation of UNIWHEELS to transfer profit. It shall
be subsequently extended by one year in each case, unless it is terminated in
compliance with a notice period of six months prior to expiration of its term.

 

  7.4 The right to terminate this agreement for good cause (wichtiger Grund)
without compliance with any notice period remains unaffected. Good cause exists
in particular if

–    good cause for purposes of German tax law for the termination of this
agreement exists,

–    Superior ceases to hold the majority of the voting rights arising from the
shares in UNIWHEELS, or

 

*Convenience Translation; the German text is legally binding.    4



--------------------------------------------------------------------------------

–    a merger, demerger or liquidation of Superior or UNIWHEELS is being
implemented.

 

  7.5 Any notice of termination must be in writing.

 

  7.6 If the agreement is terminated, Superior shall provide security to the
creditors of UNIWHEELS in accordance with Section 303 AktG.

Letter of Comfort

Superior is an indirect 100% subsidiary of Superior Industries International,
Inc. (“Superior Inc.”), a company established under the law of the U.S. State of
Delaware with registered seat in 26600 Telegraph Road, Suite 400, Southfield,
Michigan, USA, registration no. 5714194, its shares are admitted to trading at
the New York Stock Exchange (NYSE: SUP). Without entering into this domination
and profit transfer agreement as a contracting party, Superior Inc. has provided
a letter of comfort by separated declaration dated 11 October 2017 which is
attached to this agreement as Annex.

Final Provisions

 

  9.1 To the extent a provision of this agreement is or becomes invalid or
impracticable in full or in part, or if this agreement is incomplete, the
validity of the remaining provisions shall not be affected. Instead of the
invalid or impracticable provision, or in order to remedy an omission, an
appropriate provision shall be deemed to be agreed which corresponds as far as
legally permissible to what the parties intended or would have intended in
accordance with the intent and purpose of this agreement if they had been aware
of this aspect.

 

  9.2 Amendments and supplements of this agreement including this provision must
be in writing for its validity. In other respects, Section 295 AktG applies.

 

  9.3 The exclusive venue shall be Frankfurt am Main, Germany.

 

*Convenience Translation; the German text is legally binding.    5



--------------------------------------------------------------------------------

Superior Industries International

Germany AG

 

Frankfurt am Main, 5 December 2017

        

Place, date

    

/s/ Andreas Grundhöfer

    

Andreas Grundhöfer

Management board

 

    

UNIWHEELS AG

 

Bad Dürkheim, 5 December 2017

       

Bad Dürkheim, 5 December 2017

  

Place, date

        Place, date   

/s/ Dr. Wolfgang Hiller

       

/s/ Dr. Karsten Obenaus

  

Dr. Wolfgang Hiller

Member of the management board

       

Dr. Karsten Obenaus

Member of the management board”

  

*        *        *

 

*Convenience Translation; the German text is legally binding.    6